Citation Nr: 1313109	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis and pes planus of the left foot.

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis and pes planus of the right foot.

3.  Entitlement to a rating in excess of 10 percent for a left knee strain.

4.  Entitlement to a rating in excess of 10 percent for a right knee strain.

5.  Entitlement to service connection for an Achilles tendon disorder, to include as secondary to plantar fasciitis and pes planus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to November 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to increased initial ratings for the knee disabilities, and entitlement to service connection for an Achilles tendon disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis and bilateral pes planus are productive of moderate foot disability, due to such symptoms as pain and requiring medication for treatment, but do not cause deformity, calluses, or swelling, and do not require assistive devices, such as orthotics.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left foot disability manifested by plantar fasciitis and pes planus have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2012).

2.  The criteria for an initial rating in excess of 10 percent for a right foot disability manifested by plantar fasciitis and pes planus have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Specifically, an examination report from May 2008 is of record, which thoroughly addresses the Veteran's foot symptomatology.  The Board has considered whether an additional examination is necessary to determine the severity of her plantar fasciitis and flatfoot disability, in light of her statements since that examination.  The Veteran described her symptomatology at her recent hearing, and although she used slightly different descriptors for her symptoms, and in fact stated at one point that her plantar fasciitis had worsened in that it was now constant (a fact she subsequently clarified, indicating that it was actually not constant), she identified an essentially unchanged disability picture from the time of the May 2008 examination.  As such, the Board and finds that a new examination is not necessary, as the record adequately reveals the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an April 2011 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate her increased rating claims and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2012), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995). 

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of her symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is competent to report on that of which she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of her May 2008 VA examination, the Veteran described her pain as mild to moderate and constant, occurring with rest, standing, and/or walking.  Her foot pain was accompanied by weakness and fatigue.  She took 800mg Motrin one or two times per day, and denied using orthotics.  She had some difficulty at work with prolonged standing and walking for more than one hour as a result of her foot pain.  Upon examination, her shoe pattern wear did not suggest abnormal weight bearing, although she did have a mild antalgic gait.  The range of motion of all toes was normal, and was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive motion.  There was no evidence of pain with the ranges of motion of her feet.  The examiner noted that the Achilles tendons were nontender and midline, with mild or minimal curvature.  She had no edema, weakness, or instability.  The examiner noted mild or minimal tenderness along the mid-third plantar aspect of both feet.  She had flat feet, but did not have pain on manipulation of her flat foot condition.  There were no calluses.  The examiner diagnosed bilateral pes planus with bilateral plantar fasciitis, mildly active at the time of the examination.  

Per her April 2011 hearing testimony, the Veteran experiences excruciating pain after she gets out of bed in the morning, and although the pain previously would alleviate after a few minutes, she testified that she now experiences continuous pain in her heel region.  Notably, she clarified her statement regarding constant pain, indicating that she would begin to feel pain after either standing for 15 or 20 minutes, or when she rose after sitting for 15 or more minutes.  She takes at least one dose of 600 mg or 800mg Motrin per day, and although a podiatrist has recommended therapy, she is unable to do so because of her work schedule.  The Veteran uses ice to treat her pain, as well as a roller in the mornings, but does not use orthotics.  The only swelling she described was related to her ankles and knees.

As there is no specific diagnostic code for plantar fasciitis, the Veteran's bilateral plantar fasciitis is presently rated at 10 percent disabling for each foot under Diagnostic Code 5284, for moderate disabilities of the foot that are not otherwise identified in the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this diagnostic code, a higher, 20 percent rating is warranted for moderately severe disabilities, and a 30 percent rating is applicable to severe foot disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Initially, the Board notes that the Veteran is competent to report her observable foot symptomatology and there is nothing in the record to detract from the credibility of her reports in that regard.  Barr, 21 Vet. App. at 308; Layno, 6 Vet. App. at 470.

Considering the evidence of record, the Board finds that the Veteran's disability is productive of no more than moderate symptoms.  She has consistent pain associated with her plantar fasciitis, which she described as excruciating.  She does not, however, have other types of symptoms associated with foot disabilities, such as deformity, swelling, or calluses.  The Veteran does not require special devices to assist her walking, such as orthotics or a cane.  There is no limitation in the range of motion of her feet, and no additional loss of function as the 2008 VA examiner found no additional limitations due to pain, fatigue, weakness, lack of endurance, weakness, or instability.  In addition, there was no abnormal weight bearing indicated by her shoe wear pattern and no calluses.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Her gait was only mildly antalgic, and notably in this regard, she did not have abnormal wear patterns on her shoes.  The evidence also fails to suggest that she has lost the use of either foot.  The Board finds that the Veteran's disability, as a whole, is most appropriately described as "moderate."  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Her most significant symptom is pain, and while her pain does affect her daily activities, the evidence does not suggest that her pain is so debilitating as to support a finding of a "moderately severe" or "severe" disability, even when considered with the other symptoms produced by the disability.  38 C.F.R. § 4.6.  

The Veteran's disability could also be rated under Diagnostic Code 5276, which addresses symptoms of acquired flatfoot.  Under this code, a 30 percent evaluation is warranted for bilateral pes planus which is severe, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; if such symptoms are present only on a unilateral basis, the disability would warrant a 20 percent rating.  A 50 percent evaluation is warranted for pronounced bilateral pes planus (30 percent if unilateral), with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A higher rating is not warranted under Diagnostic Code 5276.  The evidence does not demonstrate that her flatfoot disability produces symptoms that the rating schedule considers severe, such as marked deformity, pain on manipulation, indications of swelling on use of the feet, or characteristic callosities.  The Board cannot provide a separate rating under Diagnostic Code 5276 in addition to the two 10 percent ratings for plantar fasciitis under Diagnostic Code 5284, as such would constitute pyramiding; both diagnostic codes address the Veteran's symptoms of pain.  38 C.F.R. § 4.14 (2012).  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55-57.

The Board has also considered whether the Veteran's plantar fasciitis disability of the bilateral feet presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's plantar fasciitis.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The code addresses the Veteran's symptoms of pain and functional limitation in varying degrees.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with her employment.  She is limited in the length of time she can walk around due to her disability, but the evidence does not indicate any significant interference with work.  Further, the rating schedule takes into consideration some impairment in earnings capacity.  38 C.F.R. § 4.1.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board has also considered whether the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been raised by the evidence of record.  The Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The evidence reflects that the Veteran is not unemployable; she is working, and there is no suggestion that she has been prevented from securing and following gainful employment due to any disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.

ORDER

Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot is denied.

Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot is denied.


REMAND

The issues of entitlement to service connection for an Achilles tendon disorder and entitlement to increased initial ratings for bilateral knee disabilities must be remanded for examinations.  

Concerning the bilateral knee disabilities, the Veteran testified that her knee problems have worsened since the last VA examination, conducted in September 2008.  Specifically, she experiences swelling, pain, and instability, all of which has worsened during her appeal.  As such, an examination is warranted.  See Palczewski, 21 Vet. App. at 182-83; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

An examination is also warranted to determine the nature and etiology of any Achilles tendon disorder.  The May 2008 and September 2008 examination reports suggest that the Veteran refused examination of her Achilles, despite the fact that such an examination was requested by the RO.  The Veteran strongly denies this fact, and has explained that while she might not have understood what the examiner was asking about when he referred to her Achilles tendon, she had no intention of refusing an examination.  Further, the Veteran also seeks service connection for an Achilles tendon disorder on a secondary basis, as a result of her bilateral service-connected foot disabilities.  The Board finds that another examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

The Board notes that the RO indicated in the most recent statement of the case that a diagnosis of Achilles tendonitis would not establish entitlement to increased compensation, as to do so would constitute pyramiding.  See 38 C.F.R. § 4.14.  The Board stresses that even were such the case, which is not evident as of yet, as a proper examination for an Achilles disability has yet to be performed, that would not be cause to deny service connection for any existing Achilles disability.  Section 4.14 specifically addresses the evaluation of disabilities, not whether multiple disabilities with similar manifestations may be granted service connection.  Id.  

Further, the RO should obtain any relevant outstanding VA treatment records prior to providing the requested examination(s).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  For example, it is apparent, per the Veteran's hearing testimony, that she had X-rays of her knees completed in approximately 2010, the reports of which are not included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  After any records are associated with the claims file, provide the Veteran with an examination to address (1) the current severity of her bilateral service-connected knee disabilities, and (2) the nature and etiology of any Achilles tendon disorder.  

If these examinations must be provided separately, then the RO should arrange individual examinations, one for the claimed Achilles tendon disorder, and one to determine the current severity of her knee disabilities.

The examiner is to be provided access to the claims file, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any present disability of the bilateral knees.  A complete rationale for any opinions expressed must be provided.

Concerning the claim for service connection for an Achilles tendon disorder, based on review of the pertinent medical history, examination of the Veteran, the examiner must address the following:

(i) Does the Veteran have a current diagnosis of an Achilles tendon disorder?

(ii) If the answer to (i) is yes, is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's Achilles tendon disorder had its onset during, or is otherwise related to, active service or any incident of service?  

(iii) If the answer to (i) is yes, is it at least as likely as not (i.e., a 50 percent probability or more) that any current Achilles tendon disorder was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by her service-connected plantar fasciitis and pes planus (or for treatment thereof)?  

(iv) If an Achilles tendon disorder was not caused by, but is aggravated by a service-connected disability, the examiner should identify the baseline level of severity of the disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the disability is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

The examiner is requested to specifically distinguish, if possible, between the signs and symptoms of the Veteran's bilateral foot disabilities and any diagnosed Achilles tendon disorder.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions presented cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  The Veteran is to be notified that it is her responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


